FILED
                            NOT FOR PUBLICATION                             MAR 17 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NELSON ALBERTO ALAS-LEMUS,                       No. 09-70401

              Petitioner,                        Agency No. A098-350-934

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 8, 2011 **

Before: FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Nelson Alberto Alas-Lemus, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals' (“BIA”) order dismissing his

appeal from the immigration judge's decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo the

BIA's legal conclusions and review for substantial evidence factual findings.

Barrios v. Holder, 581 F.3d 849, 854 (9th Cir. 2009). We deny the petition for

review.

       Alas-Lemus has waived any challenge to BIA’s finding that his asylum

application was untimely by failing to argue the issue in his opening brief. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (holding that

issues not specifically raised and argued in a party's opening brief are waived).

       Even if Alas-Lemus testified credibly, substantial evidence supports the

BIA's denial of Alas-Lemus’ withholding of deportation claim because the threats

made against him did not rise to the level of persecution. See Lim v. INS, 224 F.3d

929, 936 (9th Cir. 2000). Substantial evidence also supports the BIA's

determination that Alas-Lemus failed to demonstrate a well-founded fear of future

persecution because it is too speculative he will be persecuted in El Salvador on

account of a protected ground. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir.

2003) (record evidence did not show petitioner had objectively reasonable basis for

future fear).

       Finally, substantial evidence supports the BIA’s denial of CAT relief

because Alas-Lemus did not establish a likelihood of being tortured in El Salvador.

See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).
PETITION FOR REVIEW DENIED.